Exhibit 10.2


MORTGAGE NOTE




$440,000.00
Alachua, Florida
September 15, 2010


 
FOR VALUE RECEIVED, the undersigned promise to pay to the order of Damon Stone
and Danielle Stone, husband and wife, the sum of Four Hundred Forty Thousand and
00/100 Dollars ($440,000.00) with interest from the date hereof at the rate of
Five and Three Eighths Percent (5.375%) per annum on the balance from time to
time remaining unpaid.  The said principal and interest shall be payable in
lawful money of the United States of America at Post Office Box 1523, Alachua,
Florida 32616, or at such place as may hereafter be designated by written notice
from the holders to the makers hereof, on the date and in the manner following:


Interest only payments in the amount of $750.00 per month, due on October 1,
2010, November 1, 2010 and December 1, 2010.


Thereafter the principal balance, including interest at the rate of Five and
Three Eighths Percent (5.375%) per annum, is to be paid in equal monthly
installments of $2995.73 each, commencing January 1, 2011 and continuing on the
same day of each and every month thereafter until September 15, 2015, at which
time the entire remaining principal balance and accrued interest is due and
payable.  There shall be a late fee of Five Percent (5%) of the monthly payment,
due with the monthly payment, if any payment is not received within 15 days from
the date when due.


This Note may be prepaid in whole, or in part, without penalty.
 
This Note with interest is secured by a Mortgage on real estate, said Mortgage
being of even date herewith, between the makers hereof and the said payees, and
shall be construed and enforced according to the laws of the State of Florida.
The terms of said Mortgage are by this reference made a part hereof.
 
If default be made in the payment of any of the sums or interest mentioned
herein or in said Mortgage, or in the performance of any of the agreements
contained herein, or in said Mortgage, then the entire principal sum and accrued
interest shall at the option of the holders hereof become at once due and
collectible without notice, time being of the essence; and said principal sum
and accrued interest shall both bear interest from such time until paid at the
rate of Eighteen Percent (18%) per annum. Failure to exercise this option shall
not constitute a waiver of the right to exercise the same in the event of any
subsequent defaults.

 
 

 
 
 

--------------------------------------------------------------------------------

 








Each person liable hereon whether maker or endorser, hereby waives presentment,
protest, notice, notice of protest, and notice of dishonor, and agrees to pay
all costs, including a reasonable attorney's fee, whether suit be brought or
not, if, after maturity of this note or default hereunder, or under said
mortgage, counsel shall be employed to collect this note or to protect the
security of said mortgage.


Whenever used herein, the terms "holder," "maker," and "payee" shall be
construed in the singular or plural as the context may require or admit.




NanoSonic Products, Inc., a Florida corporation




By:          /s/ Jeffrey L.
Tate                                                                        
Jeffrey L. Tate, President








CTD Holdings, Inc., a Florida corporation




By:          /s/ C.E. Rick
Strattan                                                                       
C.E. Rick Strattan, Chief Executive Officer








Makers’ Address:
27317 NW 78th Avenue
High Springs, Florida 32643



